NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                            File Name: 06a0910n.06
                            Filed: December 20, 2006

                                              No. 05-1937

                            UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT


LAINE CRAIG SHORE,                                          )
                                                            )         ON APPEAL FROM THE
        Plaintiff-Appellant,                                )         UNITED STATES DISTRICT
                                                            )         COURT FOR THE WESTERN
v.                                                          )         DISTRICT OF MICHIGAN
                                                            )
JOHN E. POTTER, Postmaster General,                         )                             OPINION
                                                            )
        Defendant-Appellee.                                 )
                                                            )




BEFORE:         KENNEDY, COLE, and COOK, Circuit Judges.

        PER CURIAM. Plaintiff-Appellant Laine Craig Shore appeals the entry of summary

judgment for Defendant-Appellee John E. Potter, Postmaster General (the “Postmaster”), on an age-

discrimination claim, brought under the Age Discrimination in Employment Act (“ADEA”), 29

U.S.C. § 623(a)(1)), and two retaliatory-discharge claims, one brought under Title VII of the Civil

Rights Act of 1964 (“Title VII”), 42 U.S.C.§ 2000e-3(a), and the other under the ADEA, 29 U.S.C.

§ 623(d). Specifically, the district court held that Shore failed to establish a prima facie case for both

retaliation claims and, with respect to all three claims, Shore failed to establish that the Postmaster’s

proffered reasons for terminating him were pretextual.

        Having reviewed the district-court opinion de novo, see, e.g., Cincinnati Ins. Co. v. Zen

Design Group, Ltd., 329 F.3d 546, 551 (6th Cir. 2003), and upon careful review of the record and
No. 05-1937
Shore v. Potter

the parties’ submissions, we conclude that the issuance of a more detailed opinion by this Court

would be duplicative and serve no useful purpose. Accordingly, for substantially the same reasons

set forth in the district court’s comprehensive and well-reasoned opinion, Shore v. Potter, No. 1:03-

cv-341, 2005 WL 1123738 (W.D. Mich. May 11, 2005), we AFFIRM the district court’s grant of

summary judgment for the Postmaster.




                                                -2-